Errors predicated upon the correction of the finding are not well taken. The credit to be attached to the testimony of the plaintiff was for the court, and the court has found, as the finding discloses, in important particulars, adversely to his testimony. The finding, uncorrected, does not present a case from which we can say, as matter of law, the conclusion of intolerable cruelty must be drawn. In determining such issue, we are controlled by these rules of law. The finding must show not only acts of cruelty on the part of the defendant, but facts which show that in their cumulative effect upon the plaintiff "they are intolerable in the sense of rendering the continuance of the marital relation unbearable by" the plaintiff. VanGuilder
v. VanGuilder, 100 Conn. 1, 122 A. 719. "It is only when the cumulative effect of the defendant's cruelty upon the suffering victim has become such that the public and personal objects of matrimony have been destroyed beyond rehabilitation, that the condition of fact contemplated by the intolerable-cruelty *Page 756 
clause of the statute (§ 5280) should be found to exist."McEvoy v. McEvoy, 99 Conn. 427, 122 A. 100. Applying these rules to the facts found, we cannot hold that the conclusion of the trial court was erroneous.
   No error.